Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This application is a national stage application of PCT/IL2018/050326, filed March 21, 2018, which claims benefit of foreign application IL251323, filed March 21, 2017.  Claims 1-8, 11, 14-18, 20, 21, 23, 24, 26, and 29 are pending in this application and examined on the merits herein.  Applicant’s preliminary amendment submitted September 23, 2019, is acknowledged wherein claims 1-8, 14, 17, 18, 20, 21, 23, 24, 26, and 29 are amended and claims 9, 10, 12, 13, 19, 22, 25, 27, 28, and 30 are canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The base claim 1 claims a method for coupling a functional moiety to a polymer via a bifunctional linker, wherein the linker contains a functional group W which can be various functional groups including hydroxyl, thiol, halo, epoxy, and alkoxy, as well as carboxyl. (structure (I)) However, the claim also, in a positively recited method step, defines the actual compound being reacted with the 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The base claim 1 requires that the polymer be reacted with a compound of formula (II) or (III).  However, claim 11 requires that the bifunctional linker be an epoxide compound which could not arise from the reaction of formula (II) or (III) with a polymer.  Therefore claim 11 does not include every limitation of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Antoni et al. (Reference included with PTO-1449)
	Claims 14-17 are directed to a method of preparing a bifunctional linker comprising reacting a propionic acid derivative with a compound comprising an unsaturated group and a leaving group.  Claims 15-17 further specify the identity of the group with which the propionic acid derivative is reacted, specifically allyl bromide.
	Antoni et al. discloses a reaction scheme in which a dihydroxy-pivalic acid derivative falling within the scope of formula (IV) in claim 14 is reacted with allyl bromide in the presence of sodium hydroxide and toluene, to form BAPA, which falls within formula I in claim 14.  Therefore the disclosure of Antoni et al. anticipates claims 14-17.

Claim 1-8, 14-18, 20, 21, 23, 24, and 26 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olofsson et al. (Reference included with PTO-1449)
The claimed invention is a method of coupling a polymer to a functional moiety via a linker, by reacting the polymer with a compound such as a functionalized anhydride.  Dependent claims 2-8 define various structural features of the linker moiety.  Claims 20 and 26 claim the polymer matrix resulting form said reaction.  Claims 21, 23, and 24 claim method of attaching the anhydrides to the polymer matrix wherein the reaction conditions are more particularly specified.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campos et al. (Reference included with PTO-1449) in view of Kvasnica. (Reference included with PTO-892)
Claim 18 claims a process of making a functionalized anhydride of formula (III) comprising reacting a compound of formula (I) with N,N’-dicyclohexylcarbodiimide in a polar aprotic organic solvent.  Note that no specific definition is given of “polar aprotic”, so any aprotic organic solvent that possesses some degree of polarity can fall under this description, for example dichloromethane.
	Campos et al. discloses a synthetic method wherein BAPA anhydride (formula (III) in the claims) is made by reacting BAPA with DCC. (See p. 2 scheme 2, reaction of compound 11 to compound 3) Campos et al. does not disclose what solvent was used in this reaction.

	It would have been obvious to one of ordinary skill in the art at the time of the invention to use dichloromethane as the solvent in the reaction scheme 2 described by Campos et al.  One of ordinary skill in the art would have been motivated to do so and would have reasonably expected success because Kvasnica discloses that this is a generally known solvent to use in this type of reaction.
	Therefore the invention taken as a whole is prima facie obvious.

Claims 11 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Olofsson et al. as applied to claims 1-8, 14-18, 20, 21, 23, 24, and 26 above, and further in view of Ostmark et al. (Reference 9 included with PTO-1449) in view of Zhao et al. (Reference included with PTO-892)
	The disclosure of Olofsson et al. is discussed above.  Olofsson et al. does not disclose a cellulose bound to BAPA.
	Ostmark et al. discloses that dendronized polymers are of special interest in nanotechnology for making new materials. (p. 3815 left column first paragraph) In particular, dendronized cellulose is of interest because it is renewable and biocompatible. (p. 3815 left column third paragraph – right column second paragraph) Ostmark et al. discloses a dendronized hydroxypropyl cellulose based on a propionic acid skeleton similar to that used in BAPA. (p. 3817 scheme 1)
	Zhao et al. discloses modification of cellulose with a bifunctional molecule bearing an epoxide and a terminal alkene. (p. 741 scheme 1)
	With respect to claim 29, it would have been obvious to one of ordinary skill in the art at the time of the invention to attach BAPA anhydride to cellulose to make a dendrimer-functionalized cellulose.  One of ordinary skill in the art would have been motivated to do so because Ostmark et al. discloses that there is interest in dendronized cellulose materials, and would have reasonably expected 
	With respect to claim 11, one of ordinary skill in the art would have found it to be obvious to replace the carboxyl moiety of BAPA with an epoxide for functionalizing cellulose.  One of ordinary skill in the art would have been motivated to do so and would have reasonably expected success because Zhao et al. discloses that epoxides are useful chemical moieties for attaching dendrimers to cellulose.
	Therefore the invention taken as a whole is prima facie obvious.

Conclusion
	No claims are allowed in this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        2/25/2021